 
 
I 
111th CONGRESS
1st Session
H. R. 432 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow parents of murdered children to continue to claim the deduction for the personal exemption with respect to such child. 
 
 
1.Allowance of personal exemption for murdered children 
(a)In generalSubsection (f) of section 152 of the Internal Revenue Code of 1986 (relating to other definitions and rules) is amended by redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6) the following new paragraph: 
 
(7)Special rule for murdered children 
(A)In generalSolely for purposes of determining the deduction under section 151(c), a child of the taxpayer who is determined by law enforcement authorities to have been the victim of a homicide (as determined under State law) committed by someone other than the taxpayer— 
(i)shall be treated as meeting the requirement of subsection (c)(1)(B) with respect to the taxpayer for the applicable period, if such child had, for the taxable year which included the date of the death of such child, the same principal place of abode as the taxpayer for more than one-half of the portion of such year before the date of such death, and 
(ii)shall be treated as a qualifying relative of the taxpayer for the applicable period, if such child was (without regard to this paragraph) a qualifying relative of the taxpayer for the portion of the taxable year before the date of such death. 
(B)Applicable periodFor purposes of this paragraph, the term applicable period means, with respect to any child of the taxpayer, each taxable year of the taxpayer ending after the date of the death of such child and beginning before the earlier of— 
(i)the date which is 5 years after the date of such death, or 
(ii)the date that such child would have attained the age of 18.. 
(b)Effective dateThe amendment made by this section shall apply with respect to deaths in taxable years ending after the date of the enactment of this Act. 
 
